         Case 2:11-cv-01809-APG-NJK Document 124 Filed 08/25/20 Page 1 of 1



 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 CURTIS GUY,                                          Case No.: 2:11-cv-01809-APG-NJK

 4          Petitioner                               Order Granting Fifth Motion to Extend
                                                                    Time
 5 v.
                                                                   [ECF No. 123]
 6 WILLIAM GITTERE, et al.,

 7          Respondents

 8        I ORDER that the respondents’ fifth motion to extend time (ECF No. 123) is

 9 GRANTED. The respondents shall have until August 28, 2020 in which to file their reply in

10 support of the motion to dismiss (ECF No. 105) petitioner Curtis Guy’s amended petition (ECF

11 No. 90), and responses to the motion for evidentiary hearing (ECF No. 116) and motion for

12 discovery (ECF No. 115).

13        DATED this 25th day of August, 2020.

14

15
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
